NUMBER 13-14-00515-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


MICHELLE GAONA,                                                         Appellant,

                                         v.

THE STATE OF TEXAS,                                                      Appellee.


                  On appeal from the 214th District Court
                        of Nueces County, Texas.



                        MEMORANDUM OPINION
              Before Justices Rodriguez, Benavides, and Perkes
                      Memorandum Opinion Per Curiam

      Appellant, Michelle Gaona, by and through her attorney, has filed a motion to

dismiss her appeal because she no longer desires to prosecute it. See TEX. R. APP. P.

42.2(a). Without passing on the merits of the case, we grant the motion to dismiss

pursuant to Texas Rule of Appellate Procedure 42.2(a) and dismiss the appeal. Having
dismissed the appeal at appellant's request, no motion for rehearing will be entertained,

and our mandate will issue forthwith.

                                                                    PER CURIAM



Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
25th day of November, 2014.




                                           2